ICJ_172_ApplicationCERD_QAT_ARE_2018-07-23_ORD_01_NA_03_FR.txt.                                                                                              470




                        OPINION DISSIDENTE DE M. LE JUGE BHANDARI

                 [Traduction]

                    1. A l’issue d’un examen attentif et minutieux des exposés, documents
                 et conclusions des Parties, j’en suis arrivé au constat que, vu les faits et les
                 circonstances de la présente affaire, la Cour n’aurait pas dû indiquer des
                 mesures conservatoires.
                    2. La thèse du Qatar repose sur la déclaration des Emirats arabes unis
                 datée du 5 juin 2017, dont la partie pertinente se lit comme suit :
                         « Les Emirats arabes unis réaffirment leur soutien sans réserve au
                      CCG [à savoir le Conseil de coopération du Golfe] et leur attache-
                      ment à la sécurité et à la stabilité de ses Etats membres. Conformé-
                      ment à cette approche, et étant donné que l’Etat du Qatar persiste à
                      compromettre la sécurité et la stabilité dans la région et à ne pas
                      respecter les obligations et accords auxquels il a souscrit sur le plan
                      international, les Emirats arabes unis ont adopté les mesures sui-
                      vantes, nécessaires pour préserver les intérêts des Etats membres du
                      CCG en général et ceux de leurs frères qatariens en particulier :
                      1) En soutien aux déclarations faites par leurs Etats frères, le royaume
                          de Bahreïn et le royaume d’Arabie saoudite, les Emirats arabes
                          unis cessent tout échange avec l’Etat du Qatar, et à cette fin
                          rompent les relations diplomatiques et demandent aux diplomates
                          qatariens de quitter le pays dans un délai de 48 heures.
                      2) Il est interdit aux Qatariens d’entrer sur le territoire des Emirats
                          arabes unis ou d’y transiter, et ceux qui s’y trouvent en qualité de
                          résident ou de visiteur doivent le quitter dans un délai de 14 jours
                          par mesure de sécurité préventive. De même, il est interdit aux
                          ressortissants des Emirats arabes unis de voyager ou de séjourner
                          au Qatar, ou de transiter par son territoire.
                      3) L’espace aérien et les ports maritimes des Emirats arabes unis
                          seront fermés à tous les Qatariens dans un délai de 24 heures,
                          aucun moyen de transport qatarien en provenance ou à destina-
                          tion des Emirats arabes unis ne peut entrer sur le territoire émirien
                          ni y transiter ou en sortir, et toutes les dispositions légales voulues
                          sont prises en collaboration avec les pays amis et les compagnies
                          internationales pour empêcher les Qatariens en provenance ou à
                          destination du Qatar de pénétrer dans l’espace aérien et les eaux
                          territoriales des Emirats arabes unis, pour des motifs de sécurité
                          nationale.
                         Les Emirats arabes unis prennent ces mesures radicales en consé-
                      quence du non‑respect, par les autorités qatariennes, de l’accord de
                      Riyad et de ses dispositions complémentaires de 2014, prévoyant le

                                                                                              68




7 Ord 1145.indb 133                                                                                 11/06/19 14:31

                                   application de la ciedr (op. diss. bhandari)                       471

                          retour à Doha des diplomates des Etats membres du CCG, ainsi
                          qu’au vu du soutien, du financement et de l’accueil que le Qatar per-
                          siste à offrir à des groupes terroristes, principalement les Frères
                          musulmans, et de sa constance à promouvoir les idéologies de Daesh
                          et d’Al‑Qaïda par ses médias directs et indirects. » 1
                    3. Les Emirats arabes unis ont affirmé de manière répétée et catégo-
                 rique qu’ils n’avaient pas mis en œuvre la déclaration du 5 juin 2017 ni
                 donné effet aux mesures y énoncées 2. Or le Qatar n’est pas parvenu à
                 produire des éléments suffisamment probants, que ce soit par écrit ou à
                 l’audience, pour démontrer que la déclaration du 5 juin 2017 avait été
                 mise en œuvre. En outre, le 5 juillet 2018, après la clôture de la procédure
                 orale, le ministère émirien des affaires étrangères a pris un engagement
                 inconditionnel. La partie pertinente de cet engagement se lit comme suit :
                             « Depuis leur déclaration du 5 juin 2017, lors de laquelle ils ont
                          annoncé la prise de certaines mesures contre le Qatar pour des rai-
                          sons de sécurité nationale, les Emirats arabes unis ont établi une
                          condition imposant à tous les Qatariens de l’étranger d’obtenir une
                          autorisation préalable pour pouvoir entrer sur le sol émirien. Une
                          telle autorisation peut être accordée pour une durée limitée, à la dis-
                          crétion du Gouvernement émirien.
                             Le ministère émirien des affaires étrangères et de la coopération
                          internationale tient à confirmer que les Qatariens qui résident déjà en
                          territoire émirien n’ont pas à demander l’autorisation d’y rester.
                          Cependant, tous les résidents qatariens aux Emirats arabes unis sont
                          encouragés à obtenir une autorisation préalable lorsqu’ils veulent
                          rentrer en territoire émirien. »
                    4. Etant donné que les Emirats arabes unis ont précisé que la déclara-
                 tion du 5 juin 2017 n’avait pas été mise en œuvre et qu’ils ont pris l’enga-
                 gement unilatéral c­i-­dessus le 5 juillet 2018, le risque qu’un préjudice
                 irréparable soit causé à des droits du Qatar n’est pas apparent. Des enga-
                 gements unilatéraux formulés devant la Cour peuvent être sources d’obli-
                 gations en droit international, comme c­ elle-ci l’a confirmé dans les affaires
                 des Essais nucléaires (Australie c. France) 3 et (Nouvelle‑Zélande
                 c. France) 4 et du Différend maritime (Pérou c. Chili) 5. Pareils engage-
                 ments peuvent également avoir une incidence sur une procédure relative à
                 des mesures conservatoires, lorsqu’ils sont pris dans ce contexte, comme
                 il ressort de la jurisprudence de la Cour et de celle du Tribunal internatio-
                 nal du droit de la mer (­ci-après, le « TIDM »).

                      1
                      Requête introductive d’instance du Qatar, p. 23, par. 22.
                      2
                      CR 2018/13, p. 63, par. 25 (Shaw) ; ibid., p. 64, par. 26 (Shaw) ; CR 2018/15, p. 39,
                 par. 12 (Shaw).
                    3 Essais nucléaires (Australie c. France), arrêt, C.I.J. Recueil 1974, p. 267, par. 43.
                    4 Essais nucléaires (Nouvelle‑Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 472,

                 par. 46.
                    5 Différend maritime (Pérou c. Chili), arrêt, C.I.J. Recueil 2014, p. 34, par. 78.



                                                                                                        69




7 Ord 1145.indb 135                                                                                           11/06/19 14:31

                                 application de la ciedr (op. diss. bhandari)                           472

                     5. Dans l’affaire relative à des Questions concernant l’obligation de
                  poursuivre ou d’extrader (Belgique c. Sénégal), le coagent du Sénégal
                  avait fait la déclaration solennelle suivante : « Le Sénégal ne permettra pas
                  à M. Habré de quitter le Sénégal aussi longtemps que la présente affaire
                  sera pendante devant la Cour. Le Sénégal n’a pas l’intention de permettre
                  à M. Habré de quitter le territoire alors que cette affaire est pendante
                  devant la Cour. » 6
                     La Cour, « prenant acte des assurances données par le Sénégal,
                 [a] constat[é] que le risque de préjudice irréparable aux droits revendiqués
                 par la Belgique n’[était] pas apparent à la date à laquelle [son] ordonnance
                 [était] rendue » 7. Dans l’affaire relative à des Questions concernant la saisie
                  et la détention de certains documents et données (Timor‑Leste c. Australie),
                  l’Attorney‑General de l’Australie s’était engagé par écrit à ce « qu’aucune
                 entité du Gouvernement australien n’utilise [les documents saisis auprès
                 d’un conseiller juridique du Timor‑Leste] à quelque fin que ce soit,
                 ­hormis pour des questions de sécurité nationale » 8. La Cour a jugé que,
                 « [é]tant donné que, dans certaines circonstances touchant à la sécurité
                 nationale, le Gouvernement de l’Australie envisage[ait] la possibilité de
                 faire usage des éléments saisis, … un risque subsist[ait] que ces informa-
                 tions qui p[ouvaient] se révéler hautement préjudiciables [fussent] divul-
                 guées » 9.
                     6. Dans l’affaire des Travaux de poldérisation à l’intérieur et à proximité
                  du détroit de Johor (Malaisie c. Singapour), que le TIDM a examinée en
                  vertu de l’article 290 de la convention des Nations Unies sur le droit de la
                  mer 10, l’agent de Singapour avait lui aussi pris un « engagement », selon
                  lequel :
                         « Si … la Malaisie estime que Singapour n’a pas bien compris une
                      question ou mal interprété certaines données, et si elle peut mettre en
                      évidence un effet spécifique dommageable et illicite que la suspension
                      partielle des travaux en cours permettrait d’éviter, Singapour exami-
                      ner[a] attentivement les éléments de preuve fournis par la Malaisie. Si
                      ces éléments de preuve [sont] concluants, Singapour réexaminer[a]
                      sérieusement les travaux qu’elle mène et envisager[a] de prendre
                      toutes mesures nécessaires et adéquates, y compris une suspen-
                      sion, … pour remédier à l’effet dommageable en question. » 11


                    6 Questions concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal),

                 mesures conservatoires, ordonnance du 28 mai 2009, C.I.J. Recueil 2009, p. 154, par. 68.
                    7 Ibid., p. 155, par. 72.
                    8 Questions concernant la saisie et la détention de certains documents et données (Timor-

                 Leste c. Australie), mesures conservatoires, ordonnance du 3 mars 2014, C.I.J. Recueil 2014,
                 p. 156, par. 38.
                    9 Ibid., p. 158, par. 46.
                    10 Nations Unies, Recueil des traités, vol. 1833, p. 3.
                    11 Travaux de poldérisation à l’intérieur et à proximité du détroit de Johor (Malaisie

                 c. Singapour), mesures conservatoires, ordonnance du 8 octobre 2003, TIDM Recueil 2003,
                 p. 24, par. 85.

                                                                                                          70




7 Ord 1145.indb 137                                                                                             11/06/19 14:31

                                     application de la ciedr (op. diss. bhandari)           473

                 Le TIDM a pris acte de l’engagement formulé par Singapour 12, mais ne
                 l’a apparemment pas estimé suffisant pour éliminer le risque de préjudice
                 irréparable, puisqu’il a indiqué à l’unanimité des mesures conserva-
                 toires 13.
                    7. Il semble ressortir de la jurisprudence que, pour éliminer tout risque
                 de préjudice irréparable, une promesse ou un engagement doit être for-
                 mulé sans réserve. L’engagement solennel pris par l’Attorney-­General de
                 l’Australie péchait en ce que c­ elui-ci avait déclaré que les documents sup-
                 posés appartenir au Timor-Leste pouvaient être utilisés si des questions
                 de sécurité nationale l’exigeaient. De même, l’engagement de Singapour a
                 apparemment été jugé insuffisant car trop vague, ­celle-ci ayant déclaré
                 qu’elle « examinerait attentivement » les éléments de preuve disponibles et
                 ne « réexaminerait sérieusement [s]es travaux » que si « ces éléments de
                 preuve étaient concluants ». A l’inverse, l’engagement du coagent du
                 Sénégal n’était assorti d’aucune condition, étant donné qu’il ne faisait
                 mention d’aucune circonstance sur la base de laquelle M. Habré aurait pu
                 être autorisé à quitter le Sénégal.
                    8. Dans la présente affaire, l’engagement inconditionnel formulé par le
                 ministère émirien des affaires étrangères dans sa déclaration du 5 juillet
                 2018 ne semble être mitigé par aucune exception. En cela, il est similaire
                 à celui qui avait été pris dans l’affaire relative à des Questions concernant
                 l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal), et se dis-
                 tingue de ceux formulés dans l’affaire relative à des Questions concernant
                 la saisie et la détention de certains documents et données (Timor‑Leste
                 c. Australie) et dans celle des Travaux de poldérisation à l’intérieur et à
                 proximité du détroit de Johor (Malaisie c. Singapour). Les Qatariens qui
                 résident déjà aux Emirats arabes unis « n’ont pas à demander l’autorisa-
                 tion d’y rester », mais sont simplement encouragés à « obtenir une autori-
                 sation préalable lorsqu’ils veulent rentrer en territoire émirien ». Ce libellé
                 donne à penser que les Qatariens qui résident aux Emirats arabes unis
                 mais n’y sont actuellement pas présents peuvent y retourner sans
                 encombre. Ceux qui résident à l’étranger sont tenus « d’obtenir une auto-
                 risation préalable pour pouvoir entrer sur le sol émirien ». L’octroi d’un
                 droit d’entrée et d’un droit de résidence à tout ressortissant étranger est
                 une prérogative qui relève du domaine réservé des Emirats arabes unis.
                 Partant, le fait que l’« autorisation p[uisse] être accordée … à la discrétion
                 du Gouvernement émirien » ne pouvait être interprété comme une excep-
                 tion à l’engagement de permettre aux Qatariens résidant aux Emirats
                 arabes unis de continuer à y résider en toute légalité, seuls les Qatariens
                 non résidents devant obtenir une autorisation pour y entrer. Compte tenu
                 de cet engagement, j’estime qu’il ne pouvait y avoir de préjudice irrépa-
                 rable dans les circonstances de la présente affaire.
                    9. Dans le cadre d’une demande en indication de mesures conserva-
                 toires, l’urgence de la situation tient fondamentalement aux faits.

                      12   TIDM Recueil 2003, p. 25, par. 88.
                      13   Ibid., p. 27‑28, par. 106.

                                                                                             71




7 Ord 1145.indb 139                                                                                11/06/19 14:31

                                  application de la ciedr (op. diss. bhandari)                               474

                 ­ ’engagement sans réserve pris par les Emirats arabes unis, qui a selon
                 L
                 moi éliminé ici tout risque de préjudice irréparable, influe sur l’urgence de
                 la situation. S’il n’existe pas de préjudice irréparable, il ne peut exister
                 d’urgence puisque celle‑ci doit être considérée comme un attribut du pré-
                 judice irréparable. Dans ses dernières ordonnances relatives à des mesures
                 conservatoires, la Cour a invariablement déclaré que l’urgence résidait
                 dans l’existence d’un « risque réel et imminent qu’un préjudice irréparable
                 soit causé aux droits en litige avant qu[’elle] ne rende sa décision défini-
                 tive » 14. Dans ses ordonnances en la matière, la Cour examine elle‑même
                 ces deux conditions conjointement. S’il n’y a pas de préjudice irréparable,
                 il ne peut y avoir d’urgence.
                    10. Pour ces motifs, je considère que, eu égard aux faits et aux circons-
                 tances de la présente affaire, la Cour n’aurait pas dû exercer le pouvoir
                 d’indiquer des mesures conservatoires que lui confère l’article 41 de son
                 Statut.

                 (Signé) Dalveer Bhandari.




                    14 Questions concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal),

                 mesures conservatoires, ordonnance du 28 mai 2009, C.I.J. Recueil 2009, p. 152, par. 62 ;
                 Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica c. Nica-
                 ragua), mesures conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 21,
                 par. 64 ; Questions concernant la saisie et la détention de certains documents et données (Timor-
                 Leste c. Australie), mesures conservatoires, ordonnance du 3 mars 2014, C.I.J. Recueil 2014,
                 p. 154, par. 32 ; Immunités et procédures pénales (Guinée équatoriale c. France), mesures
                 conservatoires, ordonnance du 7 décembre 2016, C.I.J. Recueil 2016 (II), p. 1168, par. 83 ;
                 Application de la convention internationale pour la répression du financement du terrorisme et
                 de la convention internationale sur l’élimination de toutes les formes de discrimination raciale
                 (Ukraine c. Fédération de Russie), mesures conservatoires, ordonnance du 19 avril 2017,
                 C.I.J. Recueil 2017, p. 136, par. 89 ; Jadhav (Inde c. Pakistan), mesures conservatoires,
                 ordonnance du 18 mai 2017, C.I.J. Recueil 2017, p. 243, par. 50.

                                                                                                              72




7 Ord 1145.indb 141                                                                                                  11/06/19 14:31

